     Case
      Case1:18-cr-00567-VSB
           1:18-cr-00567-VSB Document
                              Document48-2
                                       50 Filed
                                           Filed12/17/18
                                                 12/12/18 Page
                                                           Page11ofof22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                Plaintiff,                               Case No. 18-cr-567 (VSB)

V.

CHRISTOPHER C. COLLINS et al.,

                Defendants.



         DEFENDANT CAMERON COLLINS'S WAIVER OF APPEARANCE FOR
                  DECEMBER 18, 2018, STATUS CONFERENCE

         Pursuant to Rule 43 of the Federal Rules of Criminal Procedure, Defendant Cameron

Collins waives his right to be present in open court for the December 18, 2018, Status

Conference.

         Mr. Collins requests that the Court proceed on December 18, 2018, in his absence; agrees

that his interests will be deemed represented by the presence of his attorneys, the same as if he

were personally present; and further agrees to be present in Court ready for trial on February 3,

2020, the date set by the Court at the last pretrial conference.

         Mr. Collins further acknowledges that he has been informed of his rights under Title 18

U.S.C. §§ 3161-3174 (Speedy Trial Act) and authorizes his attorneys to set times and delays

under the Act without being personally present.



Dated:          Asbury Park, New Jersey
                December _ , 2018


                                                       Cameron Collins
     Case
      Case1:18-cr-00567-VSB
           1:18-cr-00567-VSB Document
                              Document48-2
                                       50 Filed
                                           Filed12/17/18
                                                 12/12/18 Page
                                                           Page22ofof22




I agree with and consent to my client's waiver of appearance.

Dated:        Washington, D.C.
                        2018
              December_,

                                                    CROWE~        MORING LLP
                                                    By:    //1.~~
                                                    Rebec~ Ricigliano
                                                    590 Madison Avenue
                                                    New York, New York 10022
                                                    T: 212-895-4268
                                                    rricigliano@crowell.com

                                                    Thomas A. Hanusik
                                                    Patrick S. Brown (admitted pro hac vice)
                                                    1001 Pennsylvania Avenue NW
                                                    Washington, DC 20004
                                                    T: 202-624-2530
                                                    thanusik@crowell.com
                                                    pbrown@crowell .com




SO ORDERED:

Dated:        New York, New York
              December_,17 2018
                                                    VERNON S. BRODERICK, U.S.D.J.




                                              -2-
